Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The changes to the specification were received on 16/674,055.  These changes are acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of European Patent EP 3,502,002 to Piana. Gutierrez teaches a pallet (1) composed of a top deck (21) and an opposing underside with a plurality of snaps openings (24) as best seen in figure 7a. Three pallet support legs (3) are each composed of a base extending across a width of the top deck as best seen in figure 1. A pair of outer base support elements are located at the ends of the base have an exposed upper end (4). A pair of outwardly facing snaps (31) extend from the exposed upper end.  The base . 
Gutierrez does not expressly disclose a pair of inwardly facing snaps extending from the exposed upper end. Piana teaches a pallet (10) comprising a three support legs (14). The support legs have exposed upper ends of outer base support elements and a center support elements. Each of the elements (24) has snap openings (26) that engage with a pair of outwardly facing snaps (30) and a pair of inwardly facing snaps (30) located on the underside of the pallet as best seen in figure 3. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez by also adding inwardly facing snaps to the elements as taught by Piana to add additional connection strength and since it has held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of European Patent EP 3,502,002 to Piana as applied to claim 1 above, and further in view of US Patent 7,293,509 to Hassel. Gutierrez in view of Piana discloses every element as claimed and discussed above except the uppermost . 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of European Patent EP 3,502,002 to Piana as applied to claim 1 above, and further in view of US Patent 5,868,080 to Wyler. Gutierrez in view of Piana discloses every element as claimed and discussed above except a reinforcement bar extending between ends of the base of the support leg. Wyler teaches reinforcement bars (32) located at the lower side of the base of a support leg (70,72) as best seen in figure 7C-11. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez in view of Piana by adding a reinforcement bar to the bottom of the base of the support leg as taught by Wyler to increase strength while reducing skid/slip of the pallet on a surface. 

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of US Patent 7,293,509 to Hassel. Gutierrez . 
Gutierrez does not expressly disclose a pair of inwardly facing snaps extending from the exposed upper end. Hassel teaches a pallet with elements having both outward and inward facing snaps (136) that are in between guide surfaces (curved end portion of the recessed portion of the elements) as best seen in figure 11. As seen in figure 11, the lowermost portion of the guides and the snaps are coplanar.
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez by also adding inwardly facing snaps to the elements as taught by Hassel to add additional connection strength and since it has held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04. 
For further clarification regarding claims 4 and 10, At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of . 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 3,050,816 to Gutierrez in view of US Patent 7,293,509 to Hassel as applied to claim 1 above, and further in view of US Patent 5,868,080 to Wyler. Gutierrez in view of Hassel discloses every element as claimed and discussed above except a reinforcement bar extending between ends of the base of the support leg. Wyler teaches reinforcement bars (32) located at the lower side of the base of a support leg (70,72) as best seen in figure 7C-11. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Gutierrez in view of Hassel by adding a reinforcement bar to the bottom of the base of the support leg as taught by Wyler to increase strength while reducing skid/slip of the pallet on a surface. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the snaps extending in height above the exposed upper ends of each outer base support element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not recite the direction that the snaps extend from the exposed upper end and the claims do not recite that the snaps are above (extend in height from) the exposed upper end. In addition the claims allow for the snaps and guide structure to be a single piece that extends above the exposed upper end. The examiner considers the structure of Gutierrez to have a pair of outwardly facing snaps that either extend outward from the exposed upper end or alternatively unitarily extend above (as a single piece with the guide surfaces) from the exposed upper end. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637